Case 3:19-cv-00829-NJR-RJD Document1 Filed 07/30/19 Pagelof7 Page ID#1

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS

SHIRLEY WILKINSON )
Plaintiff,
VS. No. = 3:19-cv-829
WAL-MART STORES, INC.
Defendant.
NOTICE OF REMOVAL

 

Defendant, Walmart Inc., improperly named as Wal-Mart Stores, Inc., by and through its
attorneys, Rebecca L. Van Court of DeFranco & Bradley, P.C., removes this case to the United
States District Court for the Southern District of Illinois pursuant to 28 U.S.C. § 1446 upon the
following grounds:

1. Plaintiff filed suit in the Third Judicial Circuit, Madison County, I[linois for injuries
she allegedly sustained on March 17, 2017, when she was struck by a cart. (Complaint, J 4-5).

VENUE

2, There is now commenced and pending in the Circuit Court for the Third Judicial
Circuit, Madison County, Illinois, a certain civil action designated as No. 2019-L-338, in which
Shirley Wilkinson is the plaintiff and Walmart Inc., improperly named as Wal-Mart Stores, Inc.
(“Walmart”) is defendant.

3. Venue lies in the United States District Court for the Southern District of Illinois
pursuant to 28 U.S.C. § 1446(a) because the original action was filed in Madison County, Illinois

which is within the Southern District of Illinois.

Page | of 7
Case No. 3:19-cv-829
Case 3:19-cv-00829-NJR-RJD Document1 Filed 07/30/19 Page 2of7 Page ID #2

DIVERSITY OF CITIZENSHIP
4. The district courts for the United States have original jurisdiction over this litigation
pursuant to 28 U.S.C. § 1332.
5. Diversity of citizenship exists between plaintiff and Walmart as required by 28

U.S.C. § 1332(a).

6. Plaintiff is now and was at the commencement of this action a citizen of the State
of Hlinois.
7. Defendant Walmart is now and was at the commencement of this action a

corporation organized and existing under the laws of the State of Delaware with its principal place
of business in Arkansas. Walmart is a citizen of the States of Delaware and Arkansas.
AMOUNT IN CONTROVERSY

8. When the complaint itself does not explicitly establish the amount in controversy,
the district court may look outside the pleadings to other evidence of jurisdictional amount in the
record to determine if the amount in controversy requirement is met. Meridian Sec. Ins. Co. v.
Sadowski, 44] F.3d 536, 543 (7th Cir. 2006); Andrews v. E.I. Du Pont De Nemours and Co., 447
F.3d 510, 515 (7" Cir. 2006) (holding that defendant may establish amount in controversy through
interrogatories, contentions, or admissions in state court, calculations of damages in the complaint,
reference to plaintiff's settlement demands or informal estimates, or by introducing affidavits from
employees or experts about how much it may cost to satisfy plaintiff's demands); Chase v. Shop
"N Save Warehouse Foods, Inc., 110 F.3d 424, 427-28 (7th Cir. 1997).

9, Plaintiff's complaint alleged damages in excess of $50,000.00. (See Complaint).

Page 2 of 7
Case No. 3:19-cv-829
Case 3:19-cv-00829-NJR-RJD Document1 Filed 07/30/19 Page3of7 Page ID #3

10, The complaint alleged generic injuries, including “injuries to her neck and back.”
(See Complaint, Paragraph 6). There was no mention of the specific types of injuries sustained,
the type of treatment received, nor the amount of medical bills incurred. (See Complaint).

11. Defendant learned of the nature and extent of the claimed injuries when it received
plaintiffs discovery responses on July 8, 2019. (Answers to Interrogatories, Attached as Exhibit
A)

12. _—— Plaintiff’s answers to interrogatories identified at least $48,884.14 in medical bills,
with several bills not yet received. (Exhibit A, 4 9).

13. Plaintiff further produced medical records which revealed the following complaints
of pain: neck pain, bilateral hand numbness, dizziness, migraines, back pain, radicular symptoms
into the arms and legs, leg pain and right shoulder pain. She also has received the following
treatment: several MRIs, CT scans of the neck and back, physical therapy, chiropractic care, pain
management including narcotic use such as the Fentanyl patch, and several epidural steroid
injections. Her physicians have also offered bilateral carpal tunnel surgery and surgical
intervention to the cervical spine.

14. Based on the records received to date, and upon information and belief, plaintiff is
still receiving treatment.

15. Based on the discovery responses and medical treatment received to date, defendant
asserts to the Court that a preponderance of the evidence known to date establishes that the amount
in controversy exceeds $75,000, exclusive of interest and costs, as required by 28 U.S.C. § 1332(a).

TIMELINESS
16. Based on the face of the complaint, which was filed on March 12, 2019, defendant

had insufficient evidence to warrant removal.

Page 3 of 7
Case No. 3:19-cv-829
Case 3:19-cv-00829-NJR-RJD Document1 Filed 07/30/19 Page4of7 Page ID #4

17. On July 8, 2019, plaintiff provided defendant with her answers to interrogatories
and requests for production which first established that the amount in controversy exceeds
$75,000.00, exclusive of interest and costs.

18. “[I]f the case stated by the initial pleading is not removable, a notice of removal
may be filed within thirty days after receipt by the defendant, through service or otherwise, of a
copy of an amended pleading, motion, order or other paper from which it may first be ascertained
that the case is one which is or has become removable.” 28 U.S.C. § 1446(b)(3). “Other paper”
includes responses to discovery request. 28 U.S.C. § 1446(c)(3)(A).

19. This notice of removal was filed within thirty days after receipt of plaintiff's
answers to interrogatories, which established for the first time that plaintiff s damages are in excess
of $75,000.00, in accordance with 28 U.S.C. § 1446(6)(3) and within a year after commencement
of the action, in accordance with 28 U.S.C. § 1446(c)(1).

NOTICE REQUIREMENTS

20, Written notice of the filing of this removal was given to plaintiff pursuant to 28
U.S.C. § 1446(d).

21.  Acopy of this notice of removal was filed with the Third Judicial Circuit, Madison
County, Illinois, as required by 28 U.S.C. §1446(d).

22. A copy of all process and pleadings were filed contemporaneously with this notice
of removal in accordance with 28 U.S.C. §1446(a).

WHEREFORE, defendant, Walmart Inc., removes this case to the United States District
Court for the Southern District of Illinois and hereby requests that the filing of this notice of

removal shall affect the removal of said civil action to this Court.

Page 4 of 7
Case No. 3:19-cv-829
Case 3:19-cv-00829-NJR-RJD Document1 Filed 07/30/19 Page5of7 Page ID #5

DeFRANCO & BRADLEY, P.C.

By /s/Rebecca L. Van Court
Rebecca L. Van Court, #6290952
Brittany P. Warren, #6325934
141 Market Place, Suite 104 _
Fairview Heights, IL 62208
(618) 628-2000
(618) 628-2007 Fax
vancourt(@defrancolaw.com

warren(@defrancolaw.com
ATTORNEYS FOR DEFENDANT

Page 5 of 7
Case No, 3:19-cv-829
Case 3:19-cv-00829-NJR-RJD Document1 Filed 07/30/19 Page 6of7 Page ID #6

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS

SHIRLEY WILKINSON )

Plaintiff,
VS. No, = 3:19-ev-829
WAL-MART STORES, INC.

Defendant.

AFFIDAVIT
STATE OF ILLINOIS )
yS8S

COUNTY OF ST.CLAIR )

Rebecca Van Court, being duly sworn upon her oath, deposes and states that she is an
attorney for defendant herein, that she has read the foregoing Notice for Removal and believes it
to be true, and that she makes this affidavit as an agent authorized to execute same on behalf of
defendant.

/s/Rebecca L. Van Court
REBECCA VAN COURT

SUBSCRIBED AND SWORN TO before me this 30 day of July, 2019.

/s/Megan R. Mueth
pn 4 NOTARY PUBLIC

 

Page 6 of 7
Case No. 3:19-cv-829
Case 3:19-cv-00829-NJR-RJD Document1 Filed 07/30/19 Page 7of7 Page ID#7

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS

SHIRLEY WILKINSON }
Plaintiff,
VS. No. —3:19-ev-829
WAL-MART STORES, INC.
Defendant.
CERTIFICATE OF SERVICE

 

Rebecca Van Court, after being duly sworn upon her oath, deposes and states that she is an
attorney for defendant in the above-entitled cause; that on the 30" day of July, 2019, she sent by
e-mail and United States mail, properly addressed, with the requisite amount of United States
postage thereon, in a secure envelope, a Notice, a copy of which is attached hereto, to counsel for
all parties of record in the above-captioned cause, and that attached to said Notice was a copy of
the Notice for Removal.

Affiant further says that on the 30" day of July, 2019, a copy of the Notice for Removal

filed herein was also electronically filed with the Clerk of the Third Judicial Circuit Court, Madison
County, ITinois.

/s/Rebecca L. Van Court
REBECCA VAN COURT

SUBSCRIBED AND SWORN TO before me this 30" day of July, 2019.

 

tts 4, /s/Megan R. Mueth
iter, en _ «NOTARY PUBLIC
atte Wwe ore apt tt Do - vo
Oe ops ne nt int
Cor eee
ihr
Oa
Ww: a
ost
Page 7 of 7

Case No. 3:19-cv-829
